Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 10-15, 17, 20-23, 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20170260738), in view of Michalak (US 20150329033) and Jones (US 20100172502)
Harrison teaches
1.    A polyisocyanurate foam board comprising, (a) a top facer; (b) a bottom facer; (c) a front edge; (d) a back edge;(e) two side edges (f) one or more RFID tags 
(Fig. 17-18, par. 32: Harrison teaches a gypsum panel with facers and RFID sensors 120, 122, 124; the gypsum panel made of gypsum that may be replaced with or in a percentage with another foam-based material; Harrison is silent to the foam-based material being polyisocyanurate; however, Harrison also teaches that polyisocyanurate is expandable and can be available in as a layer form, Fig. 10-12, par. 44-45; it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to combine the teachings of Harrison by forming polyisocyanurate panel with RFID tags so that environment parameters can be collected at the polyisocyanurate panel as desired); 
Harrison teaches that the environmental sensor assembly may be disposed on an external surface or edge of the panel or within or on a surface of the panel (par. 52).
Harrison is silent to RFID sensors storing identifying information of a polyisocyanurate foam board.  
Michalak teaches RFID tag can be embedded in foam material that is injected and expanded to make panels including door panel or other objects including seat cushions and armrest (par. 14-16).  The RFID may store information associated with the foam product including cushion ID, manufacture date, part number (par. 23).
Harrison further teaches 2 polyiso board being stacked or bundled together (Figs. 10-12)
Harrison is silent to 5-80 polyiso boards being bundled.
Jones teaches an RFID on each item of a collection of items stacked or bundled on a pallet 52 and wrapped for shipping or storage (Jones, Fig. 4, par. 84, 87) can be encoded with a sequence number and a collection serial number (Jones, Fig. 8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jones and Michalak to store identifying information associated with the bundled collection information of polyiso boards so that when interrogated, information regarding the polyiso boards and the bundle can be obtained at least for verification as desired. It would have also been obvious that the data stored in the RFID such as manufacturing data can be used as the data for the bundle.
Harrison/Michalak/Jones is silent to only one board in the bundle includes one or more RFID tags.
Jones teaches that it is well known to stack or bundle multiple items together (par. 87).  Also, Jones in par. 82 mentions that readers may not read all of the tags in a bundle, but reading one tag in a bundle could allow information of other tags to be retrieved, which alludes to the fact that only one tag may be needed, which could store information related to other items and associated tags in the bundle. Jones also mentions that “each code word element is generated using information that reflects the identity of all of the items in the collection. 
Furthermore, per MPEP2144 Il A, one can eliminate items (i.e. other tags in a bundle) other than a single one as desirable if these other tags for the boards other the single one are not needed.
Thus, from the foregoing, one of ordinary skill in the art upon reading Jones and the MPEP would understand that if desired, a single tag can store all information regarding all items in a bundle or stack of items.  The Supreme Court in KSR has held that “Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability”.  In this case storing information regarding all items in a single tag is well understood as illustrated in Jones.  Moreover, it is well recognized that rearrangement of parts is an obvious expedient when the rearrangement would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, all tags from 8-50 boards can be placed on a single board as desirable (for ease of access by a reader) since the rearrangement of tags would not have modified a function of the polyiso boards when they are bundled up for storage or shipping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more RFID tags on a single board that is representative of the bundle so that other boards in the bundle are not necessarily tagged, thereby minimizing the cost of embedding the tags in the boards.  It is noted that per Jones’s teachings, a tag can be encoded with a collection of identifier strings that are grouped or bundled together (Jones, par. 97-99, 104-105).  Thus when combining with Jones’s teachings, a single RFID tag can be embedded in a single board, which can encode the identifications of the other boards in the bundle.
Harrison, par. 63+)
Re claims 5-8, 10-15, 17, see discussion regarding claims above and Harrison, Figs. 17-18, 23, 34, 47. Moreover, it is well recognized that rearrangement of parts is an obvious expedient.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Re claim 42, Michalak teaches an RFID tag that is considered non-specialized.
Re claim 43, see Michalak, par. 23.
Re claim 44, Harrison, par. 52, see discussion regarding claims above.
Re claim 45, Harrison/Michalak teaches that an RFID tag can be placed in the foam at any desired position and orientation (Michalak, par. 4-5, 14), which suggests that an RFID tag placed perpendicular to the bottom facer would have been an obvious extension of Michalak’s teachings.
Re claim 46, see discussion regarding claim 45 above. Parallel to the side edges is considered perpendicular the facer.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20170260738)/ Michalak (US 20150329033)/ Jones (US 20100172502) in view of Heizer (US 20140305524)
Re claims 16, Harrison is silent to the RFID tag being bent
Heizer teaches the RFID tag is bent (Heizer, Fig. 3, par. 26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Heizer to allow both the RFID tag and the panel to be used on curved surface or other projects requiring the bendability.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20180002916)/ Michalak (US 20150329033)/ Jones (US 20100172502) in view of Nyffeler (US 20110006900)
Re claim 18, Harrison is silent to the RFID tag comprises polyester 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nyffeler to provide a polyester material in an RFID 
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20170260738)/ Michalak (US 20150329033)/ Jones (US 20100172502) in view of Kutami (US 20060077769)
Re claim 41, Harrison is silent to each RFID tag is covered with a layer
Kutami teaches RFID tags comprise at least a protective or cover layer 7, 11 (Fig. 17, par. 97).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kutami for at least protecting the chip and antenna from environmental influences.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Harrison fails to teach “a bundle comprising a plurality of from 8 to 50 boards, wherein only one board of the plurality of boards of the bundle includes one or more RFID tags”.
However, as discussed previously, Jones teaches that it is well known to stack or bundle multiple items together (par. 87).  Also, Jones in par. 82 mentions that readers may not read all of the tags in a bundle, but reading one tag in a bundle could allow information of other tags to be retrieved, which alludes to the fact that only one tag may be needed, which could store information related to other items and associated tags in the bundle. Jones also mentions that “each code word element is generated using information that reflects the identity of all of the 
Furthermore, per MPEP2144 Il A, one can eliminate items (i.e. other tags in a bundle) other than a single one as desirable if these other tags for the boards other the single one are not needed.
Thus, from the foregoing, one of ordinary skill in the art upon reading Jones and the MPEP would understand that if desired, a single tag can store all information regarding all items in a bundle or stack of items.  The Supreme Court in KSR has held that “Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability”.  In this case storing information regarding all items in a single tag is well understood as illustrated in Jones.  Moreover, it is well recognized that rearrangement of parts is an obvious expedient when the rearrangement would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, all tags from 8-50 boards can be placed on a single board as desirable (for ease of access by a reader) since the rearrangement of tags would not have modified a function of the polyiso boards when they are bundled up for storage or shipping.
Applicant argues that each panel in the stack of panels in Harrison would require an environmental sensor when bundled up.  
It is respectfully submitted that Harrison’s teachings are directed to a single unstacked panel. Jones is directed to multiple RFID-attached items that are stacked on a pallet for shipping or storage. In addition, the tags in Harrison, Michalak, and Jones are all passive tags, which require no power to operate.  Thus when the teachings are combined, one of ordinary skill in the art would know how to determine whether RFID tags with or without environmental sensors are 
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Thien T Mai/
Primary Examiner, Art Unit 2887